Citation Nr: 1120430	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  08-23 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran served on active duty in the military during World War II, from July 1942 to November 1943.  He died in December 2003.  The appellant is his surviving spouse.  She appealed to the Board of Veterans' Appeals (Board/BVA) from a June 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Because of her age, the Board advanced the appellant's claim on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In July 2010, the Board remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, DC - in part, for a medical nexus opinion concerning whether the Veteran's service-connected asthma, including especially medication he took for treatment of it, either caused or contributed substantially or materially to him committing suicide from a gunshot wound to the head.  The AMC obtained this requested opinion in September 2010 and, since it was unfavorable, issued a supplemental statement of the case (SSOC) in March 2011 continuing to deny the claim and returned the file to the Board for further appellate consideration.  The Board needs the examiner to discuss the underlying rationale of the opinion, however, so is again remanding the claim for this supplemental comment.



REMAND

According to his certificate of death, the Veteran died from blunt trauma to the head due to (or as a consequence of) a gunshot wound.  His death certificate also indicates the manner of death was suicide.  At the time of his death, service connection had been established - in relevant part, for bronchial asthma.

In support of her claim that his death was linked to his military service, the appellant-widow has submitted articles discussing the potential relationship between asthma and/or asthma medication and psychological symptoms and disorders, including depression and anxiety.  See Mattern v. West, 12 Vet. App. 222, 228 (1999) (a medical article or treatise "can provide important support when combined with an opinion of a medical professional").  See also Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from a scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").  Here, though, these articles were not accompanied by any supporting medical expert opinion.  And the Court has held that a medical article or treatise must discuss generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  See also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  So the medical treatise evidence, alone, is insufficient to establish the required medical nexus element to link the Veteran's death to his military service by way of a service-connected disability - namely, his asthma, and more specifically, any medication he took for treatment of it.  See Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

These articles, however, were enough to trigger the duty to assist the appellant with her cause-of-death claim by obtaining this necessary medical nexus opinion.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) and Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).
This, in part, was the reason the Board remanded the claim in July 2010.  The Board requested that a VA compensation examiner review the claims file, including this medical literature mentioned, and provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) the Veteran's service-connected asthma and/or asthma medication either caused or contributed substantially or materially to his death by suicide.  The examiner was specifically asked to discuss the underlying medical rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the record.  

In response to this request, a VA compensation examiner indicated in his September 2010 report that he had reviewed the claims file before concluding that the Veteran's suicide was "not caused by or a result of his [service-connected] asthma and/or his asthma [medication]."  As rationale for the opinion given, this commenting examiner pointed out the cause of death was blunt trauma to the head from a gunshot wound to the head, and that it is indicated this was a suicide.  This examiner then goes on to note there are no other secondary medical conditions stated on the death certificate, there is not a commonly associated link between asthma or asthma medications and suicide, and based on review of the data, there is not a correlation between the Veteran's depressive symptoms and his asthma condition and/or use of asthma medication.

But this commenting examiner never addressed the articles the appellant-widow submitted discussing this possible relationship between asthma or medication for treatment of it and psychological symptoms and disorders, including depression and anxiety, which eventually may lead to suicide.  Instead, this examiner merely dismissed this purported cause-and-effect relationship out of hand without citing any countervailing medical authority.  He indicated there is no such commonly accepted association, and that the "data" does not support any such association, but he did not identify this data or even the source of it.  He also did not discuss the underlying rationale for his opinion and never explained why he disagreed with these articles the appellant-widow has submitted.

Once VA undertakes the effort to provide an examination (or, here, obtain a medical nexus opinion since the Veteran is deceased) for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (indicating VA's duty to assist includes providing an adequate examination (or opinion) when such an examination (or opinion) is indicated.  The medical opinion obtained must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.).

In Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Federal Circuit Court clarified that most of the probative value of an opinion is derived from the discussion of its underlying rationale, not merely from having reviewed the claims file.  So the Board must return the file to this commenting VA examiner to have him submit a supplemental statement discussing the underlying rationale of his opinion, including citing the medical authority for his conclusions and findings that are contrary to those in the medical articles the appellant-widow submitted.

Accordingly, the claim is again REMANDED for the following additional development and consideration:

1.  Return the claims file to the VA compensation examiner that provided the September 2010 opinion and have him discuss the underlying rationale of his opinion.  In particular, this examiner needs to consider the medical articles the appellant-widow submitted in support of her claim (which are tabbed in the file) and cite to or discuss the countervailing medical authority that has concluded differently and does not find any relationship or correlation between medication for treatment of asthma and the development of mental disorders such as depression and anxiety and eventual suicide.  So although it is clear this examiner does not believe there is such a purported correlation in this particular instance, he needs to identify the authority discounting this purported cause-and-effect correlation, not just make a summary conclusion that no such correlation or data exist.

If, for whatever reason, it is not possible to have this same VA compensation examiner provide this further comment, then have someone else equally qualified provide this additional comment.

2.  Then readjudicate the appellant's claim in light of the additional evidence.  If the claim is not granted to her satisfaction, send her and her representative another SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



